DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 2/11/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,347,661 to Kaminsky (Kaminsky 661) in view of US Pat No 8,132,832 to Anderson and US Pat Application Publication No 20050252257 to Woods et al (Woods).

    PNG
    media_image1.png
    815
    1129
    media_image1.png
    Greyscale

Kaminsky 661 discloses the combination of an “over the road” vehicle that comprises a frame bounding a cargo space and at least one door that is movable between closed and open positions to selectively block and allow access to the cargo space (figs 1-3).
The at least one door (14, 16) comprises a first door with inside and outside surfaces, and a peripheral edge having a thickness dimension between the inside and outside surfaces; and a first locking assembly connected to the over-the-road vehicle.
The first locking assembly (18’) extends in an outside to inside/inside to outside direction over at least a portion of the thickness dimension of the peripheral edge and so that a first portion (36’) of the first locking assembly extends to beyond one of the inside and outside surfaces of the first door (figs 20, 21).
st portion can be directed. The locking device acts between the first locking assembly and another component on the vehicle to maintain the first door in the closed position. The another component is a 2nd locking assembly (38).

First, Kaminsky 661 fails to clearly show a gap between the 1st door and the locking device. 

    PNG
    media_image2.png
    659
    1716
    media_image2.png
    Greyscale

As seen above, it appears that there is a gap, since the locking device is resting against surfaces of the assemblies that are outside the surface of each door, then the surfaces creates a gap between the locking device and the doors.

    PNG
    media_image3.png
    634
    1680
    media_image3.png
    Greyscale

Woods teaches that it is well known in the art to provide a locking device (10) to lock 1st and 2nd locking assemblies (14, 16) provided on 1st and 2nd doors (12), wherein a gap is defined when the 1st door is in the closed position, the 1st portion is directed into a cavity of the locking device and that the locking device is in a locking state (between surface 52 and the door surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Kaminsky 661 with a gap between the locking device and the door surface, as taught by Woods, in order to allow the locking assemblies, when necessary by way of the shape, to reach the cavity (60).

Second, Kaminsky 661 fails to disclose that the 1st part of the 1st portion defines an “L” shaped portion with a base and a 1st transverse leg defining an upwardly facing surface. Kaminsky 661 discloses a “U” shape defining upper and lower legs (128, 130) extending from a base (36’). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the part described by Kaminsky 661 as an “L” shape, in order to provide less members.


Finally, Kaminsky 661 fails to disclose at least one piece to locally strengthen a region of the first portion of the first locking assembly so as to thereby resist severance or bending of the first portion of the first locking assembly as might permit the first door to be moved from the closed position towards the open position to permit access to the cargo space.

    PNG
    media_image4.png
    824
    1175
    media_image4.png
    Greyscale

Anderson teaches that it is well known in the art to provide a locking assembly (210) that has a 1st portion and that a region of the first portion of the locking assembly is locally strengthened in a manner to resist severance or bending of the region of the first portion of the first locking assembly (by means of attaching the plate 110). 
st locking assembly, defines an effective combined thickness. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 1st portion of the locking assembly described by Kamisky 661 “locally strengthened”, as taught by Anderson, in order to resist severance or bending.

As to the material, Anderson is capable of having the layer made of a material with more resistance to severance than the one for the 1st portion. 

Furthermore, in combination, Kamisky 661, as modified by Anderson and Woods, is capable of having the locally strengthened region exposed through the gap (at least a portion).

Response to Arguments
Applicant’s arguments with respect to the previous rejection to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The current amendment overcomes the previous rejection to the claims over the previous cited prior art. 
However, in view of the amendment, a rejection has been made in view of Kaminsky 661, as modified by Anderson and Woods. 
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 26, 2021